DETAILED ACTION
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2016/0164081) in view of Brown et al. (WO 2013/175241).
Regarding claims 1-3, Cui teaches lithium ion battery anode active material comprising:
silicon particles wherein the diameter may be micron-sized or nanosized (para 0024); and
a polymer grafted to the silicon particles (abstract).
Cui does not expressly state the d50 particles sizes.
Brown, directed to composite particles used in electrochemical cells, teaches d50 particles sizes of 4.4 µm to 4.8 µm (top p. 10), which overlaps Applicant’s claimed range of 2 µm to 8 µm and 3 µm to 6 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express teaching of a value that Cui is silent to and used for the same.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle diameter because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 9, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, the obtained silicon polymer composite material was further dried (para 0048). 
Regarding claim 10, Cui teaches the dispersibility of the silicon particles can be improved by coating the polymer of the surface of the silicon particles, interpreted as not aggregated (para 0047).
Regarding claims 11-13, Cui teaches the mass percentage of the carbon layer is the silicon particles is about 10 wt.% to 30 wt.% (para 0051), wherein the carbon layer is proportional to the amount of polymer coated on the silicon particles, which overlaps Applicant’s claimed range of 0.3-20 wt.%, 80-99.7 wt.% and 0.2-10 wt.% based on total weight of polymer-grafted silicon particles for polymers, silicon, and carbon content, respectively. See MPEP 2144.05.
Regarding claims 4 and 7, Cui teaches a silane coupling agent is used as a connecting bridge between the silicon particles and organic polymer (para 0025), where the organic polymer may be an acrylic (para 0044). 
Regarding claim 6, Cui teaches the silane coupling agent is an amount of 0.5-2 wt.% (para 0039), which overlaps Applicant’s claimed range of 0.03-2 wt.%. See MPEP 2144.05.
Regarding claim 8, instant claim is regarded as a product by process. Cui teaches a polymer grafted silicon particle (abstract).

Allowable Subject Matter
Claims 14-19 are allowable.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: novel over the closest prior art being Cui in view of Brown. Instant claim 14, for example, recites the anode material is the polymer-grafted silicon of claim 1. Cui further carbonizes the polymer-grafted silicon and is, therefore, no longer polymer grafted but carbon coated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723